DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shengfeng Chen (Reg. 57,430) on 01/25/2022.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 12/09/2021):

Listing of Claims:
12.	(Currently Amended) 	A circuit for data decryption comprising: 
a decryption controller configured to obtain a frequency parameter associated with an encryption clock signal based on a decryption command, the frequency parameter defining different timeframes corresponding to different frequencies;
a random-clock-signal generator configured to receive the frequency parameter and to synthesize a decryption clock signal based on a base clock signal, the decryption clock signal comprising a combination of different clock frequencies respectively over multiple different timeframes;
a phase synchronizer configured to synchronize the base clock signal and the decryption clock signal; and

wherein the decryption controller is configured to read the frequency parameter from a read-only memory pre-downloaded from an encryption controller, wherein the frequency parameter is generated by the encryption controller and is used together with the base clock signal to generate the encryption clock signal for driving an encryption sub-circuit to produce the encrypted data from which the to-be-decrypted data is sampled;
the phase synchronizer is configured to synchronize the base clock signal with the decryption clock signal thereby aligning a respective one of rising or falling edges of the decryption clock signal with a respective one of some rising or falling edges of the base clock signal; and
the decryption sub-circuit is configured to sample the encrypted data corresponding to the effective edges of the decryption clock signal based on the decryption clock signal. 

Allowable Subject Matter
Claim(s) 1, 2, 4-8, 10-12, 14-15 and 17-23 is/are allowed.
Regarding claim 1, the prior art of record (Okita, US-20100067685-A1 (hereinafter “Okita ‘685”) in view of STARK, US-20170244546-A1 (hereinafter “STARK ‘546”)) does not disclose “determine a respective one of first data in the random binary sequence that is aligned with a respective one of rising edges of signal pulses of the encryption clock signal;  determine a respective one of second data in the to-be-encrypted data that is corresponded to the respective one of first data in the random binary sequence based on the encryption clock signal” in the recited context. Rather, Okita ‘685 
Regarding claim 12, the prior art of record (Abe et al., US-20050055596-A1 (hereinafter “Abe ‘596”) in view of STARK ‘546 and DEAS et al., US-20110299678-A1 (hereinafter “DEAS ‘678”)) does not disclose “the decryption sub-circuit is configured to sample the encrypted data corresponding to the effective edges of the decryption clock signal based on the decryption clock signal.” in the recited context. Rather, Abe ‘596 teaches that a modulation clock signal is generated based on a normal clock signal and the modulation clock signal would have different clock frequencies over different time periods based on a random number signal, where the modulation clock signal timed in the rising edge of the signal is synchronized with the normal clock signal but there are no suggestions or teachings related to sampling encrypted data received. To this, STARK ‘546 adds that different clock frequency parameters can be generated over different timeframes based on the P+RxD, where P is a fixed period, D is a constant delay, and R is a random value, so that START ‘546 is also silent as to the sampling process. Further, DEAS ‘678 discloses how the encryption/decryption process for received data PK (key) happens in synchronization with SCLK (system clock) and ECLK (encryption clock), whereby the received PK based on the rising edge of the SCLK would be encrypted/decrypted in order at the rising edge of the ECLK without being sampled.
 Regarding claim 14, the prior art of record (Abe ‘596 in view of STARK ‘546 and DEAS ‘678) does not disclose “determine a respective one of first data in the random binary sequence that is aligned with a respective one of rising edges of signal pulses of the encryption clock signal;  determine a respective one of second data in the to-be-encrypted data that is corresponded to the respective one of first data in the random binary sequence based on the encryption clock signal.” in the recited context. For the similar reasons described as claim 12, the combination of Abe ‘596 in view of STARK ‘546 and DEAS ‘678 does not teach the random binary sequence.
Dependent claims 2, 4-8, 10-11, 15 and 17-23 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/SANGSEOK PARK/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494